KEITH, Justice
(dissenting).
I respectfully dissent. It appears that the majority has given controlling weight to the action of Lufkin on August 17, 1971. The minutes which were offered in evidence reveal that the city manager presented a plat covering “probable annexation” of five properties by the City of Lufkin. Having received these recommendations, the City Commission acted thereon in this manner:
“Comm. E. C. Wareing made motion that City Attorney Flournoy be instructed to prepare five separate Ordinances covering probable annexation of the above area, which could be considered separately and on their merits by the City Commission, after proper hearing, etc., had been conducted thereon. Motion seconded by Comm. Roy L. Leamon, M.D., and a unanimous affirmative vote was recorded.”
• It is provided in Art. Ill, § 13, Charter of Lufkin, that “[t]he Commission shall legislate by ordinance”, and the precise form thereof is set out in the article. It is to be noted that the foregoing minute entry does not purport to be an ordinance, or even a resolution, but is a simple oral motion instructing its city attorney to take action which might, at some unforeseen time in the future, lead to the adoption of an ordinance.
I agree with the statement found in the majority opinion: “Also, it is well-settled that a city, in passing annexation ordinances, acts in the exercise of its legislative powers.” Indeed, that has been the law in Texas at least since 1882, and was reaffirmed in City of Irving v. Dallas County Flood Control Dist., 383 S.W.2d 571, 575 (Tex.1964). But, Lufkin did not adopt an ordinance on August 17, it simply instructed its agents, by a simple motion, to begin steps toward the preparation of an annexation ordinance.
There are at least two cases wherein the city adopted an ordinance directing publication of the notice of public hearing preparatory to the passage of an annexation ordinance at the conclusion of the hearing: City of Houston v. Harris Co. Eastex Oaks W. & S. Dist., 438 S.W.2d 941, 944 (Tex.Civ.App., Houston—1st Dist., error ref. n. r. e.), and, Vernon v. State, 406 S. W.2d 236, 240 (Tex.Civ.App., Corpus Christi, 1966, error ref. n. r. e.). Neither case is clear authority that this constituted an assertion of jurisdiction over the territory so described therein so as to preclude the incorporation thereof into an independent municipality.
Furthermore, from the language found in City of Duncanville v. City of Woodland Hills, 489 S.W.2d 557, 558 (Tex.1972), it appears that the simple motion of August 17 did not amount to the institution of annexation proceedings. The Court there said:
“The record in this case reveals that the public hearing to consider annexation of the area in question was held on May 17, 1972. The City of Duncanville Ordinance No. 502, which attempts to annex the area in question, indicates that passage on first reading occurred on May 24, 1972. This event constitutes the institution of annexation proceedings as contemplated in the above statute [$ 6, Art. 970a, V.A.C.S.].” (emphasis supplied)
*356It also seems clear from other language in Duncanville, supra, that an ordinance is required to assert jurisdiction over territory, the Court saying:
“In Bolton v. Sparks, 362 S.W.2d 946 (Tex.1962), this Court held that full compliance with statutory requirements as to notice and hearing is necessary to the validity of an ordinance.” (emphasis supplied)
I confess, further, that I have reluctance in affirming a judgment which finds as its sole base an admittedly invalid ordinance. Lufkin adopted the ordinance of annexation on the very day of the hearing. In Duncanville, both the trial court and the court of civil appeals held that the Dun-canville ordinance, adopted a week after the hearing, was void. (484 S.W.2d 111) This determination by the lower courts was not disturbed. Ergo, Lufkin’s ordinance was likewise void, although the precise holding of the Supreme Court was that the Duncanville ordinance was “invalid”.
Contrary to the statement found in the last paragraph of the majority opinion, the only question before the trial court was the validity of Lufkin’s annexation of the disputed territory. It brought the suit to establish its right to such territory; it tendered the ordinance in evidence (which showed upon its face that it was void or invalid); and, it offered no other testimony which would have established its right to prevail.
I do not join in the affirmance of a judgment which sounds the death knell of a municipality, small though it may be, when the sole claim of its larger neighbor to the territory and the right to prevail rests upon a void — or at the very least, an invalid — ordinance. When such fact appears, and is uncontradicted in an appellate record, the affirmation of a judgment based thereon is neither right nor just.